Citation Nr: 1102076	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to July 
2000.  He was awarded the Combat Infantry Badge, among other 
decorations.

This matter came to the Board of Veterans' Appeals (Board) from a 
July 2006 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in May 2010 
for further development.  A review of the record shows that the 
RO has complied with all remand instructions by obtaining medical 
records from Karen Hayes and providing the Veteran with a VA 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran testified at a hearing before the Board at the RO in 
September 2009.  A transcript is of record.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Although a 
June 2010 VA examination shows that the Veteran's PTSD-related 
aloofness and sometime menacing appearance would make finding 
work more difficult, there is no indication that the Veteran's 
service-connected disabilities preclude all forms of gainful 
employment.  Thus, the Board does not find an indication in the 
record that reasonably raised a claim of entitlement to a TDIU.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected PTSD is productive of symptoms 
such as depressed mood, anxiety, suspiciousness, panic attacks, 
memory loss, and chronic sleep impairment.    


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 30 percent (but no higher) for the Veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in February 2006.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in June 2008 
and May 2010, subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
  
While the notice June 2008 and May 2010 notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The claim 
was subsequently readjudicated in May 2009 and October 2010 
supplemental statements of the case, following the provision of 
notice in June 2008 and May 2010, respectively.  

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  Reviewing the February 2006, June 
2008 and May 2010 correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained VA and private treatment records; assisted the 
Veteran in obtaining evidence; afforded the Veteran VA 
examinations in April 2006, October 2007 and June 2010; and 
afforded the Veteran the opportunity to give testimony before the 
Board at the RO in September 2009.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran and 
his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.   

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the criteria 
for PTSD, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medications.  

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relative, own occupation or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a 
GAF score between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a job); a 
GAF score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers); and a GAF between 61 and 70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet. App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  However, the 
Court further appears to have acknowledged that without those 
examples, differentiating between evaluations would be extremely 
ambiguous.  Id. at 442.



Factual Background

The Veteran was seen at the VA in October 2005.  The psychiatrist 
remarked that the Veteran was on time for his appointment and 
that the Veteran was dressed in shorts, which was a little 
unusual given the weather.  The Veteran appeared anxious, but was 
quite cooperative through the session.  The psychiatrist 
mentioned that the Veteran had good eye contact.  The Veteran's 
demeanor was generally friendly and outgoing.  The Veteran's 
speech was of normal rate and rhythm.  The Veteran's mood was 
described as "average".  The Veteran's affect was described as 
broad and appropriate to content but somewhat anxious at times.  
Thought processes were deemed organized and goal directed.  The 
Veteran denied any thought projection, thought insertion, ideas 
of reference or auditory hallucinations. It was noted that the 
Veteran's thought content was free of common delusional things, 
but that he was preoccupied with his lack of achievements and had 
a sense that he was not easily getting ahead in meeting new 
goals.  He denied suicidal thoughts.  The Veteran was fully 
oriented, and his concentration and memory were good even though 
the Veteran perceived that his memory was a little off.  Fund of 
knowledge and intelligence were deemed good.  Abstraction was 
found intact.  And insight was described as fairly good.  The 
diagnosis was PTSD, specific phobia (heights) and panic attacks.  
GAF score was 65.

When the Veteran was seen at the VA in December 2005, he 
described an ongoing anxious dream, agitated sleep behavior and 
nightmares.  The Veteran felt anxious, tense throughout the day.  
He reported putting on his "game-face" in order to get through 
the day as a Reserve Officer Training Corps (ROTC) instructor.  
He was disappointed that the students were difficult.  The 
Veteran believed that he was very under-employed at his current 
job and believed that he should be in management.  It was noted 
that the Veteran was smiling, superficially upbeat, and dressed 
in uniform from work.  The Veteran admitted to down mood, general 
disappointment with his current life, which the psychiatrist 
commented, "perhaps mild anhedonia."  The Veteran reported 
feeling exhausted at the end of the school day.  The psychiatrist 
diagnosed PTSD/MDD (major depressive disorder). 

When the Veteran was afforded a VA examination in April 2006, he 
reported that working as a Junior ROTC instructor was physically 
challenging and that some of the students were disrespectful.  He 
stated that he also taught personal finance.  He reported getting 
along with students, colleagues and school administrators; and 
reported no difficulty with coworkers.  The Veteran shared that 
he had a good relationship with his wife.  He stated that he had 
no time for leisure activities due to his heavy work schedule.

The VA examiner observed that the Veteran was casually dressed 
and neatly groomed and appeared well-nourished with good hygiene.  
The VA examiner thought that the Veteran was cooperative, 
pleasant, and alert and oriented to time, place, person and 
reason for the examination.  Behavior was described as 
appropriate.  The VA examiner found that the Veteran engaged well 
in the interview, and that his speech was clear and fluent.  The 
VA examiner thought that the Veteran's mood was bright and 
thought that the Veteran's affect was congruent with thought 
content and appropriate.  It was observed that the Veteran's 
thought process was coherent, logical and goal-directed.  The VA 
examiner found that the Veteran's eye contact was good.  Long-
term and recent memory appeared intact. The VA examiner mentioned 
that the Veteran's fund of knowledge was average.  Attention and 
concentration appeared within normal limits.  The VA examiner 
noted that judgment appeared intact as evidenced by the Veteran's 
ability to describe reasonably appropriate solutions for problem 
situations.  To the examiner, cognitive functioning appeared 
grossly intact as there was no evidence of compulsive or 
ritualistic behaviors which interfere with routine activities.  
The Veteran exhibited no difficulty with impulse control.  

It was noted that there were no reports of recent episodes of 
emotional or behavioral dyscontrol.  The VA examiner reported 
that there was no evidence of impairment in reality testing or 
thought process or communication.  The Veteran reported no 
hallucinations and showed no evidence of delusional thinking or 
other psychotic symptoms.  The Veteran indicated that he was 
feeling "kind of depressed" because of his physical condition.  
He reported regular interest in activities, sleep disturbance, 
and adequate energy and concentration in general.  The Veteran's 
appetite was regular.  He denied suicidal and homicidal ideation.

The VA examiner found that aspects of cognition affective state, 
physical condition and social factors (CAPS) total score 
suggested mild symptom severity.  The VA examiner diagnosed PTSD 
symptoms and height phobia secondary to traumatic stressor.   

When the Veteran was afforded another VA examination in October 
2007, he was still working as a junior ROTC instructor and had 
difficulty tolerating disrespectful children in school.  He 
admitted that he had no difficulties on the job and that all of 
his job evaluations are "good."  He reported no significant 
difficulties with anger on the job.  He shared that he worked at 
the United States Postal Service prior to becoming an instructor.  
He reported no difficulties at his job at the postal service.

The Veteran reported that he got along well with his second wife 
and her children.  He thought that their marriage was going well 
at the time.  The Veteran reported being relatively socially 
isolated.  He interacted with his wife and at times would see his 
sister or his father.  He reported that he has never experienced 
being as withdrawn as he is at this time.  The Veteran mentioned 
difficulty with mild depression due to not having much of a 
social life.  

Upon mental status examination, it was observed that the Veteran 
was casually dressed and well-groomed.  It was further observed 
that he was slightly irritable with the interview.  The quality 
of his speech was noted as clear in articulation and easily 
understandable.  He was correctly oriented to person, place, time 
and purpose.  His thoughts were deemed logical and goal-directed.  
There were no signs of major thought problems such as 
hallucinations, delusions or preoccupations.  His affect was 
noted as somewhat constricted, and mood seemed slightly 
irritable.  Attention, concentration and memory were deemed 
intact.  His relationship with the examiner was deemed 
cooperative, yet distant.  The diagnosis was mild to moderate 
chronic PTSD, depressive disorder not otherwise specified 
secondary to PTSD, and height phobia secondary to PTSD.  His GAF 
score was 62. 

The VA examiner shared that the Veteran appeared to be continuing 
to experience PTSD on a mild to moderate level.  The Veteran 
generally reported that his marriage was going well and got along 
well at work.  The VA examiner added that the Veteran's PTSD did 
not seem to have affected his work much.  The Veteran was 
reporting more isolation socially and difficulties interacting 
with friends.  The Veteran reported a moderate level of emotional 
impairment related to PTSD and his height phobia.  The VA 
examiner noted that the Veteran reported mild symptoms of 
depression related to PTSD.   

A November 2008 report from Karen Hays, M.S., M.S.W. shows that 
the Veteran experienced flashbacks related to combat.  The 
Veteran had sleep problems (which he remedied with alcohol), felt 
isolated, and missed the camaraderie and adrenaline associated 
with combat.  The Veteran reported being unhappy in his job as an 
ROTC instructor.  The adolescent aggression and antics that he 
dealt with at his job triggered his PTSD.  He further reported 
being very aggravated by his students at times, and feared that 
he may overreact if they come up behind him and startle him, as 
they do occasionally.  It was noted that his PTSD symptoms were 
exacerbated by his chronic injury-related pain.  The Veteran 
reported having a good relationship with his wife.  The Veteran 
reported sleep disturbance, anxiety and depression.  He also 
reported thoughts of suicide, but thought that he would not 
follow through at this point.  Depressed mood, anxiety, history 
of physical and emotional trauma, alcohol dependence, sleep 
disturbance, exaggerated startle reaction, social isolation, 
crying and sadness, fearfulness and irritability were noted in 
the "problem list" section of the report.  

When the Veteran saw Karen Hays on a second occasion in November 
2008, he reported depression, isolation, thoughts of death, 
anxiety, constantly feeling "on alert," flashbacks, sleep 
disturbance, chronic pain, and was self medicating with alcohol.  
Karen Hays diagnosed PTSD, recurrent moderate major depressive 
disorder.  Alcohol dependence was ruled out.  The GAF score was 
49.  Symptoms included sadness, anhedonia, frequent crying, lack 
of motivation, lack of energy, constant anxiety, poor 
concentration, thoughts of death, frequent flashbacks to 
battlefield situations and injuries, and chronic pain.  

The Veteran underwent a December 2008 adult diagnostic interview 
at the Liberty Mental Health Clinic.  The Veteran listed "all 
sports" as his "hobbies and interests". When asked if he had 
friend and family support, he responded "yes".  The Veteran 
reported that he had been a full time JROTC instructor for four 
years.  It was revealed that the Veteran was applying for funds 
to attend school at that time.  The Veteran reported having a 
good relationship with his parents.  The Veteran lived with his 
spouse and reported having a supportive network of friends and/or 
family.  The Veteran shared that he remedied his anxiety with 
alcohol.  

The Veteran response "yes" when asked: (1) if he had spells 
like a heart attack, become suddenly frightened, anxious and had 
chest pains, tightness, trouble breathing, etc.; (2) had a period 
of 6 months or more when most to the time he felt nervous, 
anxious, with bodily symptoms such as weakness, fatigue, stomach 
problems, and muscle aches; (3) had a period of two weeks or more 
when he felt sad, blue, depressed, loss of interest, loss of 
energy, hopelessness, helpless, worthless, etc.; (4) had periods 
of depressed days with symptoms not every day for two weeks over 
a two year period and mood swings; (5) had a history of traumatic 
event or experience that has led to flashbacks or nightmares; (6) 
heard voices or seen visions; (7) had thought others were 
controlling, spying on, following, or plotting against him or 
reading his mind; (8) believed that he could actually hear/feel 
other people's thoughts or that other people could actually 
hear/feel their thoughts or put thoughts into his mind; (9) was 
paranoid; (10) had ever been bothered for a period of at least 
several weeks by persistent unpleasant ideas regardless of 
efforts to avoid such idea; and (11) had a period of at least 
several weeks during which he carried out repetitive, stereotyped 
behaviors which he knew was senseless/excessive.

A handwritten notation revealed that the Veteran felt like there 
was a devil and angel on him.  The Veteran reported hearing 
voices from the past and sometimes believed that they were real.  

The Veteran response "no" when asked (1) if he ever had such an 
unreasonable fear of any particular situation that the Veteran 
tried to avoided, even though he knew there was no real danger; 
(2) had a period of at least several weeks during which they 
carried out repetitive, stereotyped behaviors which they knew 
senseless or excessive; (3) had a history of unstable 
relationships, impulsiveness, and mood instability; (4) had 
difficulty sustaining attention in tasks or play activities; and 
(5) often actively defied or refused to comply with adults' 
request or rules.

In a November 2008 psychological assessment from Karen Hays, it 
was noted that the Veteran re-experienced his in-service life-
threatening situations in nightmares and flashbacks.  He 
medicated with alcohol.  The Veteran reported sleep disturbance, 
frequent crying, fears of looking out of his window and being 
shot, irritability and an exaggerated startle reaction.  The 
Veteran admitted having some suicidal ideation.  The Veteran 
reported being happily married and having a good relationship.  
He visited his parents and sister occasionally.  It was noted 
that he had four years of college and had done some course work 
in travel and tourism at a community college.  The problem list 
included the following: sleeplessness, being on alert most of the 
time, nightmares and flashbacks, irritability, crying, 
distractibility, feeling overwhelmed, restlessness, suicidal 
ideation, fears of being watched or shot, inability to complete 
tasks and alcohol dependence.  

Upon mental examination it was noted that his appearance was 
normal and that he was casually dressed and well-groomed.  It was 
noted that facial expressions suggest slight anxiety and 
depression.  Speech was noted as slightly loud.  The 
therapist/client relation was noted as slightly proactive, 
hostile, challenging, suspicious, guarded and evasive.  It was 
explained that the Veteran wanted help, but was dubious and 
challenging as to whether counseling would help.  It was observed 
that the affect/mood indicated slight depression.  Karen Hays 
noted that auditory hallucinations were moderate.  She noted that 
the Veteran felt like he hears the devil and angel urging him in 
different directions.  As for his intellectual functions 
impairments, it was noted that attention span, distractible was 
slight.  His abstract thinking, calculation ability and 
intelligence were deemed normal. The Veteran was oriented as to 
time, place and person.  Recent and remote memory, and insight 
were deemed normal.  Regarding judgment impairments there was 
slight impulse control and possible slight decision making.  As 
for thought content, there was moderate suicidal ideation.  Karen 
Hays noted that the Veteran had difficulty with persistent 
unwanted memories.     

Karen Hays diagnosed chronic PTSD and moderate recurrent major 
depressive disorder.  She assigned a GAF score of 50.

When the Veteran was seen at the VA in January 2009, he shared 
that the considered his wife "pretty much my best friend".  He 
revealed that they traveled to Ft. Lewis at least once a month 
for shopping and social activities which they both enjoy.  He did 
not enjoy his current job as a high school teacher.  He admitted 
that if he could do it all over again, he would have remained 
with the United States Postal Service.  He reported that he fell 
asleep easier with medication, but still had early morning 
awakening (EMA) at 2 a.m.  He reported having nightmares two to 
three times a week.  The Veteran was adequately groomed with 
dysphoric with congruent affect.  It was observed that the 
Veteran was initially guarded but more relaxed over the course of 
60 minutes after the first appointment.  It was noted that 
symptoms indicated depressive disorder/dysthymia.

When the Veteran was afforded a hearing before the Board at the 
RO in September 2009, he testified that his stressors (nearly 
dying and his buddies getting killed) were not explained well 
enough in the examination reports.  His representative added that 
the Portland RO had numerous complaints about the VA examiner who 
conducted the Veteran's 2006 VA examination and noted that other 
veterans were provided another VA examination as a result of the 
complaints and noted that the VA examiner is no longer working 
for the VA to his knowledge.  The Veteran testified that he was 
provided another VA examination and that the report was a little 
more accurate but did not talk about his suicidal tendencies, 
combat and medication: AXIT.  He reported that he had to take 
days off from work because he did not feel like being social.  He 
said that when he was teaching junior ROTC there were teachers 
fighting with students.  He stated that he put in for a 
resignation in December and that he only went to meetings because 
he had to.  He described himself as withdrawn from others and 
that he was not like how he was 10 or 15 years ago socially.  He 
testified that his wife is his best friend and that he really 
does not have friends anymore.  The Veteran added that he 
remembered a lot of things regarding combat experience.  

The Veteran's wife testified that the Veteran had a terrible 
sleeping pattern.  She shared that he did not sleep more than two 
hours and that the Veteran had trouble breathing and had very bad 
snoring.  She stated that he had very erratic sleep patterns.  
The Veteran's wife further shared that the Veteran used to be a 
positive person and is now negative, which she thought was 
evidence of depression.  She noticed that he cannot drive the 
highway and that anything that is an obstacle to him irritates 
him.  She also found him impatient and testified that he 
remembered nothing.  

When the Veteran was afforded a VA examination in June 2010, he 
reported that his sleep was "terrible".  He reported sleeping 5 
to 6 hours of interrupted sleep, not getting more than an hour 
and a half of 2 hours maximum at a time.  The Veteran reported 
not generally feeling rested.  The Veteran reported having 
nightmares about three times a week that regarded his in-service 
stressors.  He awakened sweaty, frightened and angry.  The 
Veteran has daily unpleasant intrusive thoughts regarding his 
service stressors.  He reported that he was afraid of certain 
things that used to not bother him.  He avoided flying, 
elevators, heights, guns, and crowds.  

The Veteran reported finding it difficult to get close to others 
and that he felt emotionally distant and separate from most 
people.  The Veteran reported being irritable and short-tempered 
a good deal of the time, which has affected his work performance.  
He also reported being nervous and tense a lot of the time.  He 
had a good deal of moodiness and cried on a fairly regular basis.  
He had low energy and motivation and was not enjoying anything 
very much except that he occasionally did enjoy being around his 
grandchildren and family.  The Veteran shared that he had a big 
startle recreation to unexpected or loud sounds.  He warned that 
if he was approached from behind, he would assume the attack 
posture pretty rapidly.  The Veteran reported that this happened 
to him recently, but he was able to control himself.  The Veteran 
stated that when he went to a restaurant, he sat away from others 
with his back to the wall.  The Veteran's wife observed that the 
Veteran engaged in a lot of looking, listening, checking and 
rechecking the environment.

The Veteran had been married to his second wife for 10 years.  He 
has step-grandchildren who he interacted with on occasion.  He 
admitted that he sometimes enjoyed them, but could to tolerate 
them for too long.  Whenever he got uncomfortable in their 
presence, he would leave and go to another room.  He stated that 
he had no adult friends except for his wife and had very limited 
social activities.  The Veteran reported that he did not get out 
for ball games, church museum, parks, or anything of that sort.

It was noted that the Veteran had not worked since January.  He 
was teaching high school for 7 years, but could not deal with the 
students.  Afraid of losing it, he resigned.  The Veteran stated 
that he was trying to get work, but was unsuccessful.  He said 
that he would be willing to do anything that he can do, but did 
not think he could engage in physical work.  The VA examiner 
noted that the Veteran has a thigh muscle injury, arthritis of 
his spine, pulmonary emphysema and other medical issues.  The VA 
examiner noted that the Veteran was service-connected for all of 
the above.    

Upon mental status examination, it was observed that the Veteran 
was sad and tearful at several times through the session; and 
that his original appearance at the outset was one of aloofness 
with a slightly menacing appearance.  The Veteran eventually 
softened his approach and was able to participate effectively in 
the examination process.  The Veteran's mood was described as sad 
at times.  It saddened the Veteran that he could no longer engage 
in vigorous physical activities.  It was additionally observed 
that the Veteran was well-oriented to time and place and purpose 
of the meeting.  The VA examiner described the Veteran's short 
term memory as fair-to-poor.  The VA examiner did not see any 
problems with attention or concentration, or thought disorder.  
The Veteran did have occasional voices that he heard from time to 
time of dead buddies who were talking to him.  His appetite was 
variable.  The VA examiner reported that the Veteran's eye 
contact was partial but that it improved thought the session.  It 
was noted that the Veteran did not have suicidal or homicidal 
intent, although Veteran had some issues in both of these areas.  

The VA examiner observed that the Veteran's ability to engage in 
verbal abstracting was good and that there was no impairment of 
thought process or communication.  The VA examiner mentioned that 
the Veteran's initial appearance was one of distancing with a 
hint of being menacing.  These characteristics, the VA examiner 
noted, could well have an impact on the Veteran's ability to find 
work and engage in social activities.  The VA examiner diagnosed 
PTSD with associated anxiety and depression.  The VA examiner 
assigned a GAF score of 51.  

The VA examiner observed that the Veteran continued to have many 
major symptoms of PTSD including re-experiencing phenomena in the 
form of nightmares and daily intrusive thoughts.  He noted that 
the Veteran was also jumpy, irritable and short-tempered.  It was 
noted that the Veteran was nervous, avoided reminders, feelings 
and thoughts associated with his stressful events, thereby 
continuing to meet the avoidance and numbing criteria for 
diagnosing PTSD.  The VA examiner also observed that there was 
also a sense of feeling detached and having difficulty with a 
close emotional connection to people.  The Veteran continued with 
problems of increased arousal which were noted in his difficulty 
with sleep.  It was additionally observed that the Veteran had 
higher levels of irritability and anger, hypervigilance and 
exaggerated startle response.  It was noted that this increased 
in the last couple of years.

The VA examiner noted that the Veteran's social activities were 
limited.  It was further noted that he did have a good 
relationship with his wife and grandchildren, but other than that 
had very limited social activity.  The VA examiner reported that 
the Veteran lost his job because of his PTSD-related 
irritability, short temper and his fear that he might lose 
control in relation to his work with high school children.  It 
was clear to the VA examiner that the Veteran's PTSD had had an 
impact on his losing his job, and that his PTSD-related aloofness 
and sometimes menacing appearance would make finding work more 
difficult.  To the examiner, the Veteran's PTSD increased in 
magnitude and produced considerable levels of dysfunction with 
respect to work capacity and social functions.  

Analysis

In a statement received in August 2006, the Veteran reported that 
he believed that he met the criteria for 30 percent rating 
because he did have occasional decrease in work efficiency and 
intermittent period of inability to perform occupations tasks due 
to depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment and mild memory loss.  He cited his GAF 
score of 65 as evidence that his disability falls within the 30 
percent range.

The Board acknowledges that the Veteran's GAF score has been as 
high as 65 (as reflected in an October 2005 VA treatment record) 
and an October 2007 VA treatment record shows a GAF score of 62, 
which are indicative of mild symptoms that are reflected in a 30 
percent rating.  The Board further notes that VA and private 
treatment records show that the Veteran had panic attacks, 
chronic sleep impairment, memory problems, and was anxious and 
depressed.  Although not all the criteria for the next higher 
rating of 30 percent are met, the Board believes that the overall 
PTSD disability picture more nearly approximates a disability 
picture which warrants a rating of 30 percent..  

However, the Board also finds that the preponderance of the 
evidence is against a rating in excess of 30 percent at any time 
during the period contemplated by the appeal.  While the Veteran 
did have panic attacks, it is unclear to the Board whether he had 
them more than once a week.  There was no evidence of flattened 
affect, circumstantial, circumlocutory, or stereotyped speech to 
warrant a rating of 50 percent.  When the Veteran was seen in 
October 2005, his demeanor was described as friendly and 
outgoing, and his speech was of normal rate and rhythm.  When the 
Veteran was afforded a VA examination in April 2006, the VA 
examiner found that the Veteran's affect was congruent with 
thought content and appropriate.  The Veteran's speech was noted 
as clear and fluent.  

While there was evidence of disturbances of motivation and mood, 
there was no difficulty in understanding complex commands, 
impaired judgment, and impaired abstract thinking.  When the 
Veteran was seen in October 2005, thought process was deemed 
organized and goal-directed.  His thought content was found free 
of common delusional things.  Abstraction was found intact and 
insight was deemed as fairly good.  When the Veteran underwent a 
VA examination in April 2006, the VA examiner observed that the 
Veteran's thought process was coherent, logical and goal-
directed, and the Veteran's judgment appeared intact as evidenced 
by his ability to reasonably describe appropriate solutions for 
problem situations.  On VA examination in October 2007, the 
Veteran's attention, concentration and memory were deemed intact.  
On VA examination in June 2010, the examiner did not see any 
problems with attention or concentration, or thought disorder 
such as derailment, tangentiality or circumlocution.  The VA 
examiner observed that the Veteran's ability to engage in verbal 
abstracting was good and that there was no impairment of thought 
process.     

Further, while the Board acknowledges that the Veteran did not 
have any friends and was feeling at the October 2007 VA 
examination withdrawal from others, he was still married to his 
second wife and still was in touch with his sister, father and 
grandchildren.  Even though he socialized only with family 
members, this exemplifies that there was no difficulty in 
establishing and maintaining effective social relationships.  
When the Veteran worked at the United States Postal Service 
(USPS) and as an ROTC instructor, there was no evidence that he 
had difficulty in establishing and maintaining effective social 
relationships with his colleagues.  The only difficulty he had 
was tolerating his disrespectful students.

The Board further acknowledges that November 2008 treatment 
records from Karen Hays show GAF scores of 49 and 50, which are 
indicative of serious symptoms.  However, while the Veteran 
stated that he had suicidal ideation, there was no evidence of 
severe obsession rituals.  As noted in an April 2006 VA treatment 
record, there was no ritualistic behaviors which interfere with 
routine activities.  Further, there was no frequent shoplifting.  
While the Veteran had no friends, he still spent time with his 
wife, grandchildren, sibling and parents.  Furthermore, there was 
no evidence that the Veteran was unable to keep a job.  The 
Veteran was the one who quit his job as a high school teacher 
because of the stress the students had caused him.  The Veteran 
had at one point expressed that he missed his job at the USPS and 
believed that he should be in some type of management or some 
type of employment that was not physically demanding. 
  
Furthermore, speech was not found as intermittently illogical, 
obscure, or irrelevant.  Again, an October 2005 VA treatment 
record shows that his speech was of normal rate and rhythm.  When 
the Veteran was afforded a VA examination in April 2006, the VA 
examiner found that the Veteran's speech was clear and fluent.  
Additionally, an October 2007 VA examination shows that the 
quality of the Veteran's speech was deemed clear in articulation 
and easily understandable.  

There was also no evidence of near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively.  

An April 2006 VA medical report shows no difficulty with impulse 
control.  A June 2010 VA examination shows that the Veteran 
reported assuming the attack posture if he was approached from 
behind and that he was able to control himself recently.  There 
was no evidence for example of unprovoked irritability with 
periods of violence.  There was also no evidence of spatial 
disorientation as the Veteran was seen as oriented to time, place 
and person.

There was no neglect of personal appearance and hygiene.  The 
Veteran showed up to the April 2006 and October 2007 examinations 
casually dressed, neatly/well-groomed with good hygiene.  When 
the Veteran saw Karen Hayes in November 2008, it was observed 
that the Veteran was casually dressed and well-groomed.  A 
January 2009 VA treatment record shows that the Veteran was 
adequately groomed. 

There was no difficulty in adapting to stressful circumstances.  
When the Veteran underwent a VA examination in June 2010, he 
reported that when he could not tolerate his grandchildren, he 
would leave to go to another room.  While the Board acknowledges 
that the Veteran at that examination did report quitting his job 
as a high school instructor because of fear of losing it with the 
students, he said he would be willing to do anything, as long as 
it did not require physical work.  Thus, the Veteran had the 
ability to adapt to a work-like setting.

There was no inability to establish and maintain effective 
relationships.  The Board acknowledges that the VA examiner, who 
had examined the Veteran in June 2010, reported that there was a 
sense of feeling detached and having difficulty with a close 
emotional connection to people.  However, the Veteran's had been 
married to his second wife for a decade, and while he could not 
tolerate them for long, he was able to spend time with his 
grandchildren.

There is no evidence or gross impairment in thought processes or 
communication.  There is also no evidence of persistent delusions 
or hallucinations.  The Board acknowledges that a November 2008 
questionnaire and a June 2010 VA examination revealed that the 
Veteran heard voices of fellow service members who passed away.  
It was noted that this happened on occasion.  Thus, hearing 
voices was not something he experienced on a persistent basis.  

There was no evidence grossly inappropriate behavior.  The 
Veteran was cooperative at his appointments and VA examinations.  
While a June 2010 VA examination report shows that the Veteran 
has some issues with homicidal ideation, the Veteran continually 
denied homicidal ideation.  Thus, there is no persistent danger 
of hurting others.  Although he would assume the attack position 
if someone came up from behind him, the Veteran was able to 
control himself.  Furthermore, he removed himself from the high 
school environment for fear of what he may do to the students.  
There was also no evidence intermittent inability to perform 
activities of daily living.  Here, the Veteran maintained good 
hygiene.  As noted above, there was no disorientation to time or 
place.  Further there was no evidence of memory loss for names of 
close relative, own occupation or own name.  Here, the Veteran 
was able to state that he worked at the USPS prior to becoming a 
high school instructor.  

Addressing the Veteran's contentions, in a statement received in 
August 2007, the Veteran asserted that his VA examination was 
inadequate.  He noted that the VA examiner did not write down any 
information when he told her about his combat experiences.  The 
Veteran did not believe that the symptoms he experienced on a 
daily basis were given properly in her report.  The Veteran noted 
that he took four medications for his PTSD.  He took Paxil, which 
he had increased dosage with only minor changes.  He also noted 
taking Lorazpam, an anti-anxiety medication, and two sleep 
medications for his PTSD.  He noted that none of the other 
medications were mentioned in the rating decision.  In a 
statement received in November 2010, the Veteran reported having 
suicidal tendencies and that he was taking medication for his 
anxiety.  The Board notes that it has considered the amount and 
types of medication taken by the Veteran, and notes that this 
would only support a rating of 10 percent.  

In a statement received in October 2008, the Veteran voiced 
frustration that rating personnel did not reference everything 
that he told them.  In support of his claim, the Veteran 
submitted a letter from a fellow service member (who was a 
Special Forces medic) that was received in October 2008.  He 
stated that in May 1995, the Veteran was involved in a very 
serious High Altitude Low Opening (HALO) parachute accident, and 
that he observed the Veteran on a daily basis after the accident.  
He noted that the Veteran began having difficulty sleeping at 
night and that over the next two years, the Veteran began 
experiencing frequent headaches, restlessness, irritability and 
sore thoughts.  He referred the Veteran to their Battalion 
Surgeon for insomnia, severe headaches and sleep apnea. The Board 
acknowledges the Veteran's belief that this statement will help 
in his present claim.  However, the Board notes that the letter 
reflects symptoms that were observed in service.  The issue here 
is the current severity of the Veteran's PTSD, and thus the in-
service observations by a Special Forces medic is not relevant to 
the claim now.     

Overall, a rating of 30 percent (but no higher) for the Veteran's 
service connected PTSD is warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a more favorable decision than set forth 
herein.

Extraschedular Evaluation

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted. Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the demonstrated PTSD fit squarely with the 
criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

Entitlement to assignment of a 30 percent rating (but no higher) 
for the Veteran's PTSD is warranted.  The appeal is granted, to 
this extent, subject to laws and regulations applicable to 
payment of VA benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


